EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gregory L. Ozga on 2/16/21.

The application has been amended as follows: 

In the claims:


1. (Currently Amended) An integrated active ducting for a vehicle, comprising:
a carrier that is a single molded component having flanges and support members for connection with a vehicle chassis;
at least one aperture of the carrier;
at least one louver rotatably mounted in said at least one aperture, wherein the at least one louver has a post integrally formed at a first end that rotatably connects to the carrier and a second end of the at least one louver located at an end opposite the first end;
an actuator connected to said at least one louver, operable for moving said at least one louver between an open position and a closed position such that when said at least one louver is in said open position, air flow passes through said at least one 
a link mechanism that is driven by the actuator;
a body connected to the second end of the at least one louver, the body having a pivot pin that connects to the carrier and a drive pin that connects between the at least one louver and the link mechanism;
at least one connecting plate formed as part of said body;
at least one locking apparatus formed as part of said at least one connecting plate operable for providing a connection between said at least one connecting plate and the second end of the at least one louver such that as said link mechanism is moved by said actuator, said link mechanism applies a force to said drive pin, causing said body 
at least one square-shaped aperture located in proximity to said second end of said at least one louver, said at least one square-shaped aperture operable for receiving plate to said second end of said at least one louver;
a notch formed on said second end in proximity to said at least one square- shaped aperture, said at least one connecting plate is disposed in said notch when said
at least one connecting plate is connected to said second end of said at least one louver; and
wherein the post formed on the first end of said at least one louver is received into a recess formed in an outer wall of said at least one aperture such that said at least one louver is rotatably mounted in said at least one aperture.

64. (Currently Amended) An integrated active ducting for a vehicle, comprising:
a carrier that is a single molded component having flanges and support members for connection with an engine compartment of a vehicle;
at least one upper aperture of the carrier located above at least one lower aperture of the carrier;
at least one louver rotatably mounted in each of the at least one upper aperture and at least one lower aperture, wherein the at least one louver has a post integrally formed at a first end that rotatably connects to the carrier and a second end of the at least one louver located at an end opposite the first end;
an actuator connected to all of the at least one louver, operable for moving said at least one louver between an open position and a closed position such that when said at least one louver is in said open position, air flow passes through said at least one 
a link mechanism that is driven by the actuator; 
a body connected to the second end of the at least one louver, the body having a pivot pin that connects to the carrier and a drive pin that connects between the at least one louver and the link mechanism- at least one connecting plate formed as part of said body;
at least one locking apparatus formed as part of said at least one connecting plate operable for providing a connection between said at least one connecting plate and the second end of the at least one louver such that as said link mechanism is moved by said actuator, said link mechanism applies a force to said drive pin, causing said body 
at least one square-shaped aperture located in proximity to said second end, said at least one square-shaped aperture operable for receiving a portion of said at least one locking apparatus, connecting said at least one connecting plate to said second 
a notch formed on said second end in proximity to said at least one square- shaped aperture, said at least one connecting plate is disposed in said notch when said 
wherein the post formed on the first end of said at least one louver is received into a recess formed in an outer wall of said at least one aperture such that said at least one louver is rotatably mounted in said at least one aperture.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention pertains to an integrated active ducting for a vehicle that specifically requires a carrier having at least one aperture, at least one louver rotatably mounted in the aperture, an actuator, a link mechanism driven the by actuator, a body connected to the louver having a pivot pin and drive pin, and at least one locking apparatus formed in the connecting plate.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above ducting used in combination with at least one square-shaped aperture located in proximity to said second end, said at least one square-shaped aperture operable for receiving a portion of said at least one locking apparatus, connecting said at least one connecting plate to said second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746